Tenney, J.
So far as it regards the right of the plaintiff’s intestate to the property in the house, the principles of the cases of Russell v. Richards & al., 1 Fairf. 429, and 2 Fairf. 311, are applicable to the facts of this case, and he became the proprietor of the house, by the purchase at the officer’s sale on Dec. 15, 1849.
After the purchase, and a demand made therefor upon the defendant, the latter refused to make the delivery; but subsequently entered into a valid contract with John Doughty and James Wells, to sell the same to them. This is sufficient evidence of a conversion by the defendant, and the' action is maintained-

Defendant defaulted.